Citation Nr: 1212007	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to January 1946.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.

In October 2011, the Board remanded this case for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not establish active malaria or residuals of active malaria such as liver or spleen damage.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.88, Diagnostic Code 6304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in July 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 travel board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's October 2011 remand, VA associated additional VA treatment records dated from November 1999 to October 2011 with the claims file and scheduled the Veteran for a VA medical examination November 2011.  This examination is deemed adequate here.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner also performed a thorough clinical evaluation, then offered opinions as to the existence and current severity of the Veteran's malaria residuals.  These opinions were accompanied by rationale.  Additionally, in an October 2011 development letter, VA asked the Veteran to identify any private treatment providers.  In an October 2011 response, the Veteran's representative stated that the Veteran had not received treatment from any non-VA provider.  Thus VA has complied with the October 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In a March 1946 rating decision, the Veteran was granted service connection for malaria, evaluated as 10 percent disabling, effective January 12, 1946.  In a February 1947 rating decision, that evaluation was reduced to 0 percent (noncompensable), effective April 6, 1947, because the Veteran's malaria was not shown to have been active within the prior year.  As pertinent to this appeal, in April 2009, the Veteran submitted an increased rating claim.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his April 2009 claim. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Malaria is evaluated under Diagnostic Code 6304.  38 C.F.R. § 4.88b.  Under this code, a 100 percent disability rating is warranted for active malaria.  Id.  The accompanying Note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Id.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Id.  Thereafter residuals such as liver or spleen damage are rated under the appropriate system.  Id.  The Board notes that chronic liver disease is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7345, and injury of the spleen under 38 C.F.R. § 4.117, Diagnostic Code 7707.

In this case, the treatment records since April 2008, the relevant appeals period, note a history of malaria, but do not show any active disease.  There is no evidence of record showing a confirmed relapse of active malaria.  Indeed, the malaria smears performed in conjunction with the November 2011 VA examination found no malarial parasites.  Additionally, this examiner and a July 2009 VA examiner found no evidence of residuals or symptoms attributable to malaria.  Likewise, VA outpatient treatment records do not show treatment for residuals of malaria.  There is a reference to elevated liver function tests in a September 2011 primary care note which reads, "He is still waiting for compensation with chronic elevation of the liver function test."  This statement, however, is incongruous with the note earlier in the same record that reads, "All the laboratory are within normal limits.  We are still waiting for the liver function tests related to the malaria."  It is unclear how this physician could offer an opinion regarding liver function tests that she admittedly had not seen.  To the extent that the medical evidence shows instances of elevated serum glutamic pyruvic transaminase (SGPT), these fall outside of the appeals period.  See e.g., VA blood test results from January 2002, April 2002, January 2003.  Moreover, these elevated SGPT levels were not associated with residuals of malaria and more recent blood tests have shown normal levels.  See e.g., VA blood test results from February 2003, March 2003, and July 2009 and November 2011 VA examinations.  Thus, the evidence of record does not support this physician's statement regarding chronic elevated liver function test results.  Similarly, this evidence does not support the Veteran's representative's characterization as permanent liver damage shown through SGPT readings.  See June 2010 VA Form 646.

Neither the Veteran's liver nor his spleen show evidence of residuals of malaria.  A CT scan performed in conjunction with the November 2011 VA examination found a small cyst on the liver but was otherwise unremarkable.  Additionally, throughout the appeals period, physical examinations of the Veteran have consistently noted no hepatosplenomegaly.

Through his statements and his testimony at his August hearing, the Veteran reported recurring symptoms of dizzy spells, hot flashes, bodily heat, unexplained perspiration, headaches, fevers, flushing, generalized weakness, and discoloration of the skin in that his hands are much darker than his legs.  The Veteran's neighbor, J.C.M., provide a statement dated in October 2009, indicating that he is a doctor and that the Veteran had intermittently described to him symptoms compatible with malaria.  Dr. J.C.M. did not list these symptoms nor did he state that he had ever examined or treated the Veteran.  By contrast, the November 2011 VA examiner reviewed the Veteran's records and physically examined him prior to opining that the symptoms described by the lay evidence (hot flashes, flushing, excessive sweating, headaches, fevers, generalized fatigue, anemia, pulmonary edema, and hypertension) were less likely than not due to or the result of the Veteran's service connected malaria.  Instead, this examiner finds no evidence of a chronic malarial state and urges the Veteran to follow up with his primary care provider regarding these symptoms as some of them might be symptoms of mild ischemia.

Based on the above, the Veteran's malaria most nearly approximates the criteria for the current noncompensable (0 percent) evaluation throughout the rating period on appeal.  Specifically, there are not malarial parasites in blood smears.  Therefore, a 100 percent disability rating for active malaria is not warranted.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  A lesser evaluation based on residuals such as liver or spleen damage is likewise not warranted as no such residuals have been shown.  See id.  Therefore, the current noncompensable evaluation is most appropriate.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In sum, the record does not support a finding that the Veteran currently has active malaria or residuals of malaria such as liver or spleen damage.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's malaria.  38 C.F.R. § 4.7.



ORDER

Entitlement to a compensable evaluation for malaria is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


